Citation Nr: 0620933	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-37 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran had recognized service from November 1941 and 
February 1946.  The veteran was a prisoner of war (POW) from 
April 10, 1942, to August 5, 1942.  The veteran died in 
February 1992.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board notes that the appellant presented a timely notice 
of disagreement with the October 1997 decision holding that 
new and material evidence had not been presented to reopen 
the claim of legal entitlement to nonservice-connected death 
pension.  In January 2005, the RO issued a statement of the 
case.  The appellant did not perfect an appeal; accordingly, 
this matter is not before the Board.



FINDINGS OF FACT

1.  In August 1999, the Board denied service connection for 
the cause of the veteran's death.

2.  The evidence added to the record since the August 1999 
Board decision is either duplicative or cumulative of 
previously considered evidence or it does not raise a 
reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The August 1999 Board decision holding that service 
connection for the cause of the veteran's death was not 
warranted is final.  38 U.S.C.A. §§ 1110, 7104 (West 2002); 
38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has not been received to reopen 
the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a July 2003 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  By means of the July 2003 letter, the appellant 
has been afforded the information necessary to reopen her 
claim.  As such, the appellant was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice given 
that his claims prior to the adjudication of the claim in 
August 2003.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
July 2003 letter. 
Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains post-service private treatment 
records from Mariano Marcos Hospital, a certification from 
San Lazaro Hospital, and the veteran's Certificate of Death.  
Notably, the appellant indicated in January 2005 that she had 
no additional evidence to submit.

Based on the foregoing, VA satisfied its duties to the 
appellant.

Laws and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2005).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  To establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Certain chronic diseases, like cardiovascular-renal disease 
which includes hypertension, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition to the laws and regulations regarding service 
connection, the Board notes that a disease specific to former 
POWs listed in 38 C.F.R. § 3.309(c) (2005), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (2005).

The Board notes that 38 C.F.R. § 3.309(c) has been recently 
revised.  Whereas, previously, this section provided a 
presumption of service connection for only the cardiovascular 
disorder of beriberi heart disease, which included ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity, revisions in October 2004 
clearly indicate that, if a veteran is a former prisoner of 
war, certain diseases shall be service connected if manifest 
to a disability of 10 percent or more at any time after 
discharge, provided the rebuttable presumption provision of 
38 C.F.R. § 3.307 are also satisfied.  Diseases listed under 
this code now include atherosclerotic disease or hypertensive 
vascular disease, including hypertensive heart disease, and 
their complications including myocardial infarction, 
congestive heart failure, and arrhythmia.  69 Fed Reg 60083- 
60090; 38 C.F.R. § 3.309(c) (2005).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

In an October 1997 rating decision and subsequent August 1999 
Board decision service connection for the cause of the 
veteran's death was denied on the basis that there was no 
evidence of a nexus between the veteran's cause of death and 
his period of service.  At that time, the evidence of record 
included the veteran's and his friends' lay statements, an 
Extract of PA AGO Form 23, an August 1950 VA examination 
report, an August 1952 private examination report, the 
veteran's certificate of death, and outpatient reports from 
Mariano Marcos Memorial Hospital.  

In a December 1946 Extract of PA AGO Form 23, the veteran 
alleged that he had suffered from malaria and dysentery 
between August 1942 and October 1942 while he was held in 
captivity as a POW.  In March 1949, the veteran alleged that 
when he was released from the "concentration camp" he was 
experiencing chest pain, coughing, and spitting up blood.  
Upon VA examination in August 1950, the veteran's chest was 
within normal limits.  In a December 1950 joint affidavit, 
the veteran's fellow servicemen alleged that they witnessed 
the veteran being seriously sick while in service and 
vomiting blood.  An August 1952 private examination report 
indicated that the veteran's cardiovascular system was within 
normal limits.

The veteran died in February 1992 at Mariano Marcos Memorial 
Hospital.  His certificate of death lists the immediate cause 
of death as cardiorespiratory arrest.  The antecedent cause 
of death was hypoglycemia and the underlying causes were 
typhoid fever and a urinary tract infection.  Treatment 
records were destroyed by flooding or termites.  Outpatient 
treatment records demonstrated admission for hypogastric 
pain, fever, and urinary retention, with the impression of 
urinary tract infection and to rule out typhoid fever.  At 
the time of the veteran's death, service connection was not 
in effect for any injury or disease.

In August 1999, the Board held that service connection was 
not warranted for the cause of the veteran's death.  The 
Board noted that the presumptive provision of 38 C.F.R. 
§ 3.309(c) afforded to POWs did not apply because the veteran 
had not received a post-service diagnosis for any of the 
listed diseases.  Additionally, there was no probative 
evidence that the veteran's cardiorespiratory arrest, 
hypoglycemia, typhoid fever, or urinary tract infections were 
attributable to service.  The August 1999 Board decision is 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2005).

In June 2003, the appellant filed an application to reopen 
her claim of service connection for the cause of the 
veteran's death.  As noted, a final prior decision may be 
reopened and the disposition reviewed if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  In this case, the evidence associated with 
the claims folder at the time of the August 1999 Board 
decision included lay statements, an August 1950 VA 
examination report, an August 1952 private examination 
report, the veteran's certificate of death, and outpatient 
reports from Mariano Marcos Memorial Hospital.  There was no 
medical evidence of record of a diagnosis or treatment for 
cardiorespiratory arrest, hypoglycemia, typhoid fever, or 
urinary tract infections prior to the veteran's death in 
February 1992 nor was the evidence of a nexus between the 
veteran's causes of death and his period of service.

The additional evidence received since the last final 
decision in August 1999 includes certificates from San Lazaro 
Hospital and Mariano Marcos Memorial Hospital.  The 
certificate from San Lazaro Hospital indicated that the 
veteran was admitted from August 29, 1942, to September 15, 
1942, with a diagnosis of malaria.  The certificate from 
Mariano Marcos Memorial Hospital indicated that the veteran 
was admitted and died on February [redacted], 1992, and was diagnosed 
as having cardiorespiratory arrest, hypoglycemia, typhoid 
fever, and urinary tract infections.  In August 2003, the RO 
held that new and material evidence had not been presented to 
reopen the claim for service connection for the cause of the 
veteran's death.

The aforementioned medical evidence includes documentation of 
treatment for malaria, cardiorespiratory arrest, 
hypoglycemia, typhoid fever, and urinary tract infections; 
however, there is no indication of a nexus between the 
veteran's causes of death, listed as cardiorespiratory 
arrest, hypoglycemia, typhoid fever, and urinary tract 
infections, and his period of service.  The Board notes that 
this additional evidence is not pertinent to the specific 
matter under consideration, whether the cause of the 
veteran's death was attributable to service.

The Board finds that the additional evidence submitted by the 
veteran or otherwise associated with the claims folder since 
the last final August 1999 Board decision is either 
duplicative or cumulative of previously considered evidence 
or it does not raise a reasonable possibility of 
substantiating the claim.  Again, no probative evidence has 
been received which demonstrates that the veteran's causes of 
death were incurred in or aggravated during service.  The 
Board concludes that new and material evidence has not been 
submitted and the claim of service connection for the cause 
of the veteran's death is not reopened.  38 C.F.R. 
§ 3.156(a).






ORDER

New and material evidence has not been received to reopen the 
claim of service connection for the cause of the veteran's 
death.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


